ORFINGER, Judge.
This is an appeal from an order, judgment of conviction and sentence entered by the Circuit Court of Volusia County, Florida. The Public Defender has filed an An-ders 1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On February 21, 1980 this court gave the appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed the briefs and the record herein and no appealable issue appears.
We have no jurisdiction herein because the record reflects that appellant entered a *1296plea of guilty to one count of grand larceny and was sentenced to imprisonment for three years. A defendant may not appeal from a judgment of conviction entered upon a plea of guilty, Rule 9.140(b), Florida Rules of Appellate Procedure, except as to issues which occur contemporaneously with the entry of the plea. Robinson v. State, 373 So.2d 898 (Fla.1979); Lawrence v. State, 385 So.2d 167 (Fla.5th DCA 1980). There has been no motion in the trial court for leave to withdraw the plea. Counts v. State, 376 So.2d 59 (Fla.2d DCA 1979). A dismissal of this appeal is without prejudice to appellant seeking collateral relief as may be appropriate.
The motion of the Public Defender to withdraw is hereby granted, and the appeal is hereby dismissed.
APPEAL DISMISSED.
DAUKSCH, C. J., and SHARP, J., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).